Opinion on Rehearing.
Granger, J.
An important point in this case, touching the question of contributory negligence, was ruled on the authority of West v. Railway Co., ante, p. 654. In that case a rehearing was granted for the purpose of further considering the question of contributory negligence in this class of cases. The rehearing in this case was granted with no other view than to further consider that question. At this term an opinion is filed in that case (ante, p. 659) adhering to the former opinion, and, as a result, the judgment in this case must, as before announced, be Affirmed.